 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN ROBERT DEMOS,                                 No. 2:19-cv-0378 DB P
12                       Petitioner,
13            v.                                         ORDER
14    MICHAEL OBERLAND,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2241, together with requests to proceed in forma pauperis and to

19   appoint counsel. This court will not rule on petitioner's requests to proceed in forma pauperis or

20   appoint counsel.

21          Petitioner is incarcerated in Monroe, WA and was convicted in King County, WA. Both

22   Monroe, WA and King County, WA are in an area embraced by the United States District Court

23   for the Western District of Washington.

24          Pursuant to 28 U.S.C. § 2241(d), courts in both the district of conviction and the district of

25   confinement have concurrent jurisdiction over applications for habeas corpus filed by state

26   prisoners. Because petitioner was not convicted in this district, and is not presently confined

27   here, this court does not have jurisdiction to entertain the application.

28   ////
                                                         1
 1           Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that:

 2           1. This court has not ruled on petitioner’s application to proceed in forma pauperis;

 3           2. This court has not ruled on petitioner’s motion for appointment of counsel; and

 4           3. This matter is transferred to the United States District Court for the Western District of

 5   Washington. 28 U.S.C. § 2241(d); 28 U.S.C. § 1406(a).

 6   Dated: March 6, 2019

 7

 8

 9

10

11

12   DLB:9
     DB/prisoner-habeas/demo0378.108b
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
